Name: Commission Regulation (EC) No 2016/96 of 22 October 1996 providing for an increasing of a Community tariff quotas bound in GATT for newsprint coming from Canada (1996)
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  documentation;  America;  wood industry
 Date Published: nan

 23 . 10 . 96 EN Official Journal of the European Communities No L 270/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2016/96 of 22 October 1996 providing for an increasing of a Community tariff quotas bound in GATT for newsprint coming from Canada (1996) reserved for these imports should be increased, therefore, by 30 000 tonnes; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administra ­ tion of Community tariff quotas bound in GATT for certain industrial , agricultural and fisheries products and establishing the detailed provisions for amending these quotas ('), as last amended by Commission Regulation (EC) No 1444/96 (2), and in particular Articles 9 and 10 thereof, Whereas, for newsprint, the Community has reached an agreement which provides in particular for the opening of a Community tariff quota of 650 000 tonnes, of which 600 000 tonnes are reserved, until 30 November of each year, exclusively for products from Canada, in accordance with Article XIII of the GATT; whereas this agreement provides equally for the obligation to increase, by 5 %, that part of the quota reserved for imports from Canada, in the event that that part is used up before the end of a given period of one year; Whereas tariff quota for newsprint from Canada has been exhausted, whereas the volume of that part of quota Article 1 In Regulation (EC) No 1808/95 for Order No 09.0015 the quota volume will increase by 30 000 tonnes for the year 1996 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1996. For the Commission Mario MONTI Member of the Commission (&gt;) OJ No L 176, 27. 7. 1 995, p. 1 . (2) OJ No L 186 , 25. 7 . 1996, p . 12.